Case 2:19-cv-13588-NGE-DRG ECF No. 26, PageID.279 Filed 12/07/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GRAYSON-BEY,

              Plaintiff,                                  No. 19-13588

v.                                                        Honorable Nancy G. Edmunds

SOUTHFIELD POLICE
DEPARTMENT, et al.,

           Defendants.
________________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
     JUDGE’S NOVEMBER 10, 2020 REPORT AND RECOMMENDATION [23]

       Plaintiff Grayson-Bey’s pro se complaint against Defendants Southfield Police

Department, Officer Michael Wojciechowski, Officer David Moore, and Officer Swade

Fox brings claims under the Fourth Amendment of the United States Constitution and

the Treaty of Peace and Friendship of 1787 due to an allegedly unlawful traffic stop

and arrest. (ECF No. 1.) The matter is now before the Court on the magistrate

judge’s November 10, 2020 report and recommendation. (ECF No. 23.) The

magistrate judge recommends granting Defendants’ motion for judgment on the

pleadings and dismissing Plaintiff’s pro se complaint in its entirety. Plaintiff objects to

the report and recommendation. (ECF No. 24.) Defendants have responded to

Plaintiff’s objection. (ECF No. 25.) For the reasons set forth below, the Court

OVERRULES Plaintiff’s objection, ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (ECF No. 23), and GRANTS Defendants’ motion for

judgment on the pleadings (ECF No. 18).
                                             1
Case 2:19-cv-13588-NGE-DRG ECF No. 26, PageID.280 Filed 12/07/20 Page 2 of 4




I.     Standard of Review

       Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” See also 28 U.S.C. § 636(b)(1).

II.    Analysis

       As a preliminary matter, the Court notes that Plaintiff has not properly objected to

any portion of the magistrate judge’s report and recommendation. Instead, Plaintiff

makes a general objection “to continue the case” and simply rehashes his previous

arguments. “This Court is not obligated to address objections made in this form

because the objections fail to identify the specific errors in the magistrate judge’s

proposed recommendations, and such objections undermine the purpose of the Federal

Magistrate’s Act, which serves to reduce duplicative work and conserve judicial

resources.” Owens v. Comm’r of Soc. Sec., No. 1:12-CV-47, 2013 U.S. Dist. LEXIS

44411, at *8 (W.D. Mich. Mar. 28, 2013) (citations omitted). Nonetheless, the Court has

conducted a de novo review of the record. The Court agrees with the magistrate judge.

Plaintiff’s claim based on an alleged violation of his rights as a Moorish American under

the Treaty of Peace and Friendship of 1787 is “‘facially frivolous.’” See ECF No. 23,

PgID 170 (quoting Grayson-Bey v. Hutchinson, No. 2:20-CV-10487, 2020 U.S. Dist.

LEXIS 37062, at *4 (E.D. Mich. Mar. 4, 2020)). And Plaintiff fails to state a claim upon

which relief can be granted under the Fourth Amendment with regards to both his traffic

stop and arrest. (See id. at PgID 170-71.) Nor does Plaintiff allege any policy or
                                             2
Case 2:19-cv-13588-NGE-DRG ECF No. 26, PageID.281 Filed 12/07/20 Page 3 of 4




custom of the Southfield Police Department that caused any alleged constitutional

violation. (See id. at PgID 172.)

       Along with his objection, Plaintiff filed several documents, including a police

report of the underlying stop, for the first time in this case. When considering a motion

for judgment on the pleadings, however, the Court generally may not consider

documents beyond the pleadings and any attached exhibits. See Amini v. Oberlin

College, 259 F.3d 493, 502 (6th Cir. 2001). Moreover, absent compelling reasons, a

party is not allowed to raise new arguments or issues at the district court stage that

were not presented to the magistrate judge. See Murr v. United States, 200 F.3d 895,

902 n.1 (6th Cir. 2000). Thus, the Court need not consider Plaintiff’s improperly

submitted exhibits.

       But even if the Court were to consider these documents, they only confirm that

Plaintiff has failed to set forth a plausible claim for relief under the Fourth Amendment.

Contrary to a claim that the traffic stop lacked reasonable suspicion, the police report

indicates that Officers Moore and Fox initiated the stop after a license plate check in a

law enforcement database revealed that Plaintiff’s vehicle was suspected of being

involved in a felony. (See ECF No. 24, PgID 184.) And the report is consistent with

Plaintiff’s allegations that he failed to produce a valid driver’s license or identification

when requested to do so by the arresting officers, (see id.), so he cannot show he was

arrested without probable cause, (see ECF No. 23, PgID 171). In sum, Plaintiff’s

objection is overruled, and the Court will dismiss Plaintiff’s complaint in its entirety as

recommended by the magistrate judge.


                                              3
Case 2:19-cv-13588-NGE-DRG ECF No. 26, PageID.282 Filed 12/07/20 Page 4 of 4




III.   Conclusion

       For the foregoing reasons, the Court OVERRULES Plaintiff’s objection and

ACCEPTS AND ADOPTS the magistrate judge’s report and recommendation. The

Court therefore GRANTS Defendants’ motion for judgment on the pleadings.

       SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: December 7, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 7, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                         4
